Exhibit 10.1

 

Stock Option Agreement

«Date of Agreemente»

This is a Stock Option Agreement (the “Agreement”) between Saks Incorporated
(the “Company”) and the individual who has executed this Agreement above the
signature line “Signature of Optionee”) (the “Optionee”). This Agreement is made
pursuant to the Company’s 2009 Long-Term Incentive Plan (the “Plan”).
Capitalized terms used but not defined in this Agreement have the same
definitions ascribed to such terms in the Plan.

Terms and Conditions

The Company and the Optionee agree as follows:

1. Options Covered.

a. For any Stock Option granted to the Optionee pursuant to Section 6 of the
Plan (each an “Option Grant”), this Agreement, the Plan, and each Grant Document
(defined below) will govern. Each Option Grant will be evidenced by a document
(“Grant Document”) given to the Optionee that will set forth the amount,
Exercise Price (as defined below), exercisability (vesting schedule), and other
terms of the Option Grant. In this Agreement the words (i) “exercise of the
Options” and similar words used in this Agreement mean the purchase of shares of
Common Stock subject to an Option Grant in accordance with this Agreement,
(ii) “Exercise Price” means the price per share of Common Stock that the
Optionee must pay to the Company to exercise an option as specified by the
Company in a Grant Document. The Optionee is not required to exercise a Stock
Option. The Stock Options granted under this Agreement shall not be Incentive
Stock Options.

b. No Option may be exercised after the date that is the seventh anniversary of
the Option’s date of grant and will terminate on that date (the “Option
Termination Date”).

2. Exercisability of Options.

a. Except as the Grant Document may otherwise specify for an Option Grant and
(i) subject to the other Sections of this Agreement and the Plan, and
(ii) unless the Options have terminated or have been forfeited in accordance
with this Agreement or the Plan, the Optionee on or before the Option
Termination Date may purchase shares of Common Stock subject to an Option Grant
as follows:

 

Percent Of Number Of Shares
Specified In The Option Grant
That May Be Purchased    Date After Which Shares May
Be Purchased

25%

   First anniversary of date of grant

50%

   Second anniversary of date of grant

75%

   Third anniversary of date of grant

100%

   Fourth anniversary of date of grant

The above vesting schedule applies only if the Grant Document is silent as to
vesting.

3. Exercising the Options.

a. The Optionee may exercise Stock Options that are exercisable in accordance
with Section 2 and that have not terminated or been forfeited in accordance with
this Agreement or the Plan. To exercise Stock Options included as part of an
Option Grant, the Optionee must, on or prior to the Option Termination Date for
the Option Grant, notify the Company (attention: Senior Stock Plan
Administrator) of the number of

whole shares of Common Stock the Optionee intends to purchase. The Optionee may
not purchase less than 100 shares of Common Stock upon any exercise unless the
number of shares of Common Stock subject to the Stock Options at the time of
exercise is less than that number. Unless otherwise directed by the Company and
subject to Section 9 of this Agreement, the Optionee must include payment of the
Exercise Price times the number of shares of Common Stock to be purchased (the
“Purchase Price”). The date on which the Optionee delivers the written notice to
the Company in accordance with this subsection a. is referred to in this
Agreement as the “Exercise Date.” Any fraction of a share of Common Stock that
would be required to pay the Purchase Price will be disregarded and the
remaining amount due will be paid in cash by the Optionee.

b. The Optionee must pay the Purchase Price in accordance with Section 6.4 of
the Plan.

4. Termination of Employment.

a. Except as provided in this Section 4 and in Section 5, the Optionee may not
exercise Stock Options unless the Optionee is then in the employ of the Company
or an affiliated corporation, and the Optionee has remained continuously so
employed since the date of grant of the Stock Options.

b. If the Optionee’s employment terminates (other than by reason of disability,
retirement from employment with the Company at age 65, or death), the Optionee
may, for a period of three months from the date of termination, exercise all
Stock Options that are exercisable as of the date of termination in accordance
with Section 2 (determined in accordance with subsection d. of this Section 4)
and that have not otherwise terminated or been forfeited in accordance with this
Agreement or the Plan.

c. If the Optionee’s employment terminates by reason of retirement from
employment with the Company at age 65 or disability (in the case of disability,
as determined by the Company), the Optionee may, for a period of one year from
the date of termination, exercise all Stock Options that are exercisable in
accordance with Section 2 (determined in accordance with subsection d. of this
Section 4) and that have not otherwise terminated or been forfeited as of the
date of termination of employment in accordance with this Agreement or the Plan.

d. For purposes of subsections b. and c. of this Section 4, the number of shares
of Common Stock that may be purchased upon exercise of the Stock Options in
accordance with Section 2 will be determined as of the date of termination and
not as of the date the Stock Options are exercised or any other date.

5. Change of Control. The Optionee’s rights upon a Change of Control are set
forth in Section 37 of the Plan.

6. No Right to Continued Employment or Service. The Optionee acknowledges the
provisions set forth in Section 18 of the Plan.

7. Death of Optionee.

If the Optionee dies (a) while employed by the Company or an affiliated
corporation , (b) within twelve months after termination due to retirement from
employment with the Company at age 65 or disability, or (c) within three months
after




--------------------------------------------------------------------------------

termination for any other reason, the Optionee’s beneficiary may, for a period
of one year from the date of the Optionee’s death, exercise all Stock Options
that are exercisable in accordance with Section 2 (determined in accordance with
the next sentence of this Section 5) and that have not otherwise terminated or
been forfeited in accordance with this Agreement or the Plan. The number of
shares of Common Stock that may be purchased upon exercise of the Stock Options
in accordance with Section 2 will be determined, in the case of section 5(a) as
of the date of death and in the case of sections 5(b) and 5(c), as of the date
of termination of employment.

8. Non-Transferability of Options. Except as provided in the Plan, Stock Options
are not transferable.

9. Rights as a Stockholder. Neither the Optionee nor the permitted transferee of
the Stock Options will have any right as a stockholder with respect to the
shares of Common Stock subject to the Stock Options until the Company issues a
stock certificate to the Optionee or the permitted transferee of the Options for
the shares of Common Stock acquired upon exercise of the Stock Options in
accordance with this Agreement. If the record date for any dividend or
distribution precedes the Company’s issuance of a stock certificate for shares
of Common Stock acquired upon exercise of the Stock Options in accordance with
this Agreement, neither the Optionee nor the permitted transferee of the Options
will be entitled to the dividend or distribution with respect to the shares of
Common Stock represented by the stock certificate.

10. Forfeiture of Options.

(a)The Optionee will forfeit all unexercised Stock Options if (i) in the opinion
of the Committee, the Optionee without the written consent of the Company,
engages directly or indirectly in any manner or capacity as principal, agent,
partner, officer, director, employee or otherwise, in any business or activity
to be competitive with any business or activity conducted by the Company or any
of its subsidiaries; or (ii) the Optionee performs any act or engages in any
activity that in the opinion of the Committee is in conflict with or adverse to
the interest of the Company or any of it subsidiaries.

(b) If within six months following an Optionee’s termination of employment, the
Optionee, without the written consent of the Company, engages directly or
indirectly in any manner or capacity as principal, agent, partner, officer,
director, employee or otherwise in any business or activity determined by the
Committee to be competitive with any business or activity conducted by the
Company or any of its subsidiaries, the Optionee shall pay to the Company an
amount in cash equal to the amounts realized in connection with the Optionee’s
exercise of Stock Options on or after, or within six months prior to, the
Optionee’s termination of employment.

11. Tax Withholding. The Optionee acknowledges the tax withholding requirements
described in Section 19 of the Plan.

12. The Plan Controls. This Agreement does not undertake to express all
conditions, terms and provisions of the Plan. The grant of a Stock Option is
subject in all

respects to all of the requirements (including, without limitation, tax
withholding), restrictions, limitations and other terms and provisions of the
Plan, which, by this reference, are incorporated herein to the same extent as if
copied verbatim. This Agreement will be governed by and construed in accordance
with the Plan. If any actual or alleged conflict between the provisions of the
Plan and the provisions of this Agreement occurs, the provisions of the Plan
will be controlling and determinative.

13. Severability. If any one or more of the provisions contained in this
Agreement or in any Grant Document are invalid, illegal or unenforceable, the
other provisions of this Agreement or the Grant Document, as the case may be,
will be construed and enforced as if the invalid, illegal or unenforceable
provision had never been included.

14. Notices. Notices and communications under this Agreement must be in writing
and delivered personally, by overnight courier, or by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:

Human Resources Department

Saks Incorporated

12 East 49th Street

New York, New York 10017

Attn: Senior Stock Plan Administrator

or any other address designated by the Company in a written notice to the
Optionee. Notices to the Optionee will be directed to the address of the
Optionee then currently on file with the Company, or at any other address given
by the Optionee in a written notice to the Company.

 

Saks Incorporated By:   /S/    CHRISTINE A. MORENA Executive Vice President-
Corporate Human Resources

«Name»

Name of Optionee

   Signature of Optionee


 

2